Citation Nr: 1639147	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to the right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to December 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure compliance with VA's duty to assist the Veteran in obtaining evidence to substantiate his claim. 

A review of the record reflects that the Veteran has filed a notice of disagreement with the denial of service connection for a left knee disability by the July 2016 rating decision.  It does not appear that a Statement of the Case has been issued on this issue and the September 2016 Informal Hearing Presentation requested that a remand be issued concerning the lack of a statement of the case.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran was treated multiple times during active service in 1961 for right knee problems.  Records from the Department of Corrections indicate that treatment in July 2008 indicates a childhood infection in the right knee with surgery as a young kid.  The Veteran had valgus knee deformities with joint effusion in both knees.

The Board notes that the RO scheduled the Veteran for multiple in-person VA examinations even though the Veteran clearly expressed, in his original claim dated October 2010, that he has been serving a life-sentence plus fifty years in prison since 1974.

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or her necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.  Although all Fast Letters have been rescinded, summaries have been incorporated into the Adjudication Manual.

The Board concludes that VA's duty to assist requires it to make efforts to afford the Veteran a VA examination.  If, after following VA's adjudication manual procedures for incarcerated veterans, an examination is not possible, then the duty to assist will be satisfied by obtaining a medical opinion. 

Additionally, the Veteran has indicated multiple times that VA should obtain treatment records from the Department of Corrections dating since 1975; going so far as paying to obtain a portion of the records and submitting those to the RO.  On remand, the AOJ must ask the Veteran where he was imprisoned from 1975 to the present with any appropriate privacy release necessary.  The AOJ must obtain any and all treatment records adequately identified.

The Veteran, on a September 2012 VA Form 9, indicated that he did not understand the hearing options available.  On remand, the AOJ must provide specific information concerning Board hearings; providing the Veteran an opportunity to make a hearing election.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on the issue of service connection for a left knee disability (if he so desires) by filing a timely substantive appeal.

2.  Provide the Veteran with information concerning Board hearing options and determine if he desires a Board hearing.  Follow any and all requirements pertaining to affording an incarcerated Veteran a hearing if he elects a Board hearing.

3.  Ask the Veteran where he was incarcerated from 1975 to present and request any necessary privacy release to obtain his treatment records from those facilities.  Obtain any adequately identified records.

4.  Schedule the Veteran for a medical examination regarding his claimed right knee disorder, if possible.  If the Veteran is still incarcerated when VA attempts this development, VA must comply with the requirements in the M21-1 with regard to providing examinations for incarcerated veterans.  If the examination is not conducted all efforts to provide the examination must be documented in the claims file.  

The claims file must be made available to the examiner for review.  If the examination cannot be conducted, then the claims file must be made available to an appropriate examiner for review prior to rendering a medical opinion.  In either instance, the examiner must accomplish the following: 

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified right knee disability is related to service.  The examiner must support any opinion provided with a rationale. 

5.  Then readjudicate the claim for service connection for a right knee disability.  If the benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


